

	

		II 

		109th CONGRESS

		1st Session

		S. 636

		IN THE SENATE OF THE UNITED STATES

		

			March 16, 2005

			Mr. Grassley introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To direct the Inspector General of the

		  Department of Justice to submit semi-annual reports regarding settlements

		  relating to false claims and fraud against the Federal

		  Government.

	

	

		

			1.

			False claims settlements

			Section 8E of the Inspector

			 General Act (5 U.S.C. App.) is amended by adding at the end the

			 following:

			

				

					(e)

					(1)

						In preparing the

				semi-annual report under section 5, the Inspector General of the Department of

				Justice shall describe each settlement or compromise of any claim, suit, or

				other action entered into with the Department of Justice that—

						

							(A)

							relates to an alleged

				violation of section 1031 of title 18, United States Code, or section 3729 of

				title 31, United States Code (including all settlements of alternative

				remedies); and

						

							(B)

							results from a claim of

				damages in excess of $100,000.

						

						(2)

						The descriptions of each

				settlement or compromise required to be included in the semi-annual report

				under paragraph (1) shall include—

						

							(A)

							the overall amount of the

				settlement or compromise and the portions of the settlement attributed to

				various statutory authorities;

						

							(B)

							the amount of actual

				damages estimated to have been sustained and the minimum and maximum potential

				civil penalties incurred as a consequence of the defendants that is the subject

				of the settlement or compromise;

						

							(C)

							the basis for the estimate

				of damages sustained and the potential civil penalties incurred;

						

							(D)

							the amount of the

				settlement that represents damages and the multiplier or percentage of the

				actual damages applied in the actual settlement or compromise;

						

							(E)

							the amount of the

				settlement that represents civil penalties and the percentage of the potential

				penalty liability captured by the settlement or compromise;

						

							(F)

							the amount of the

				settlement that represents criminal fines and a statement of the basis for such

				fines;

						

							(G)

							the length of time involved

				from the filing of the complaint until the finalization of the settlement or

				compromise, including—

							

								(i)

								the date of the original

				filing of the complaint;

							

								(ii)

								the time the case remained

				under seal;

							

								(iii)

								the date upon which the

				Department of Justice determined whether or not to intervene in the case;

				and

							

								(iv)

								the date of settlement or

				compromise;

							

							(H)

							whether any of the

				defendants, or any divisions, subsidiaries, affiliates, or related entities,

				had previously entered into 1 or more settlements or compromises related to

				section 1031 of title 18, United States Code, or section 3730(b) of title 31,

				United States Code, and if so, the dates and monetary size of such settlements

				or compromises;

						

							(I)

							whether the defendant or

				any of its divisions, subsidiaries, affiliates, or related entities—

							

								(i)

								entered into a corporate

				integrity agreement related to the settlement or compromise; and

							

								(ii)

								had previously entered into

				1 or more corporate integrity agreements related to section 3730(b) of title

				31, United States Code, and if so, whether the previous corporate integrity

				agreements covered the conduct that is the subject of the settlement or

				compromise being reported on or similar conduct;

							

							(J)

							in the case of settlements

				involving medicaid, the amounts paid to the Federal Government and to each of

				the States participating in the settlement or compromise;

						

							(K)

							whether civil investigative

				demands were issued in process of investigating the case;

						

							(L)

							in qui tam actions, the

				percentage of the settlement amount awarded to the relator, and whether or not

				the relator requested a fairness hearing pertaining to the percentage received

				by the relator or the overall amount of the settlement;

						

							(M)

							the extent to which

				officers of the department or agency that was the victim of the loss resolved

				by the settlement or compromise participated in the settlement negotiations;

				and

						

							(N)

							the extent to which

				relators and their counsel participated in the settlement negotiations.

						.

		

